Exhibit 10.3

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT ("Security Agreement") as of the 15th day of January
2008 (the "Effective Date"), by and between Global Payment Technologies, Inc., a
Delaware corporation (the "Borrower"), andGlobal Payment Technologies Australia
Pty. Ltd., an Australian company (the "Lender").

WHEREAS, on the Effective Date, the Borrower executed a Note in favor of Lender
to evidence a loan made to the Borrower in the amount of $440,000 (the “Loan” or
the “Note”)

WHEREAS, in order to induce Lender to make the Loan to the Borrower, the
Borrower has agreed to grant to Lender a security interest in all of its assets
to secure the amounts currently owing, and any additional amounts which may be
owing, by the Borrower pursuant to the Securities Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.          Defined Terms. The following terms shall have the following
meanings, unless the context otherwise requires:

"Code" shall mean the Uniform Commercial Code as in effect in the State of
California on the Effective Date.

 

 

"Collateral " shall have the meaning given such term in Section 2.

 

 

"Event of Default" shall have the meaning given such term in the Note.

 

"Obligations" shall mean the unpaid Loan and Interest (as such term is defined
in the Note) pursuant to the Securities Purchase Agreement between the Lender
and the Borrower (“Purchase Agreement”) and the Note, including costs of
collection.

 

2.          Grant of Security Interest. As collateral security for the prompt
and complete payment and performance when due of all the Obligations, Borrower
hereby grants to the Lender a security interest in all of Borrower's right,
title and interest in, to and under the following, whether now existing or
hereafter acquired (all of which being hereinafter collectively called the
"Collateral"):

ACCOUNTS

All present and future accounts owned by Borrower, including and together with
any and all contract rights, accounts receivable, security deposits (where not
otherwise prohibited by law or agreement), and other rights of any kind to
receive payments for services rendered and goods supplied by Borrower, together
with agreements, customer lists, client lists, and accounts, invoices, agings,
verification reports and other records relating in any way to such accounts.

 

--------------------------------------------------------------------------------



CONTRACTS

All contracts, contract rights, royalties, license rights, leases, instruments,
undertakings, documents or other agreements (each, a “Contract”) in or under
which Borrower may now or hereafter have any right, title or interest whether
now existing or hereinafter created and all forms of obligations owing to
Borrower arising out of the sale or lease of goods, the licensing of technology
or the rendering of services by Borrower, whether or not earned by performance,
and any and all credit insurance, guaranties, and other security therefor, as
well as all merchandise returned to or reclaimed by Borrower.

EQUIPMENT, FURNISHINGS AND MISCELLANEOUS PERSONAL PROPERTY

All presently owned and hereafter acquired furniture, furnishings, equipment,
machinery, vehicles (including motor vehicles and trailers) computer hardware
and software, accounting or bookkeeping systems, client or customer lists and
information, data sheets and other records of any kind, wherever located, stored
or inventoried, which are used or which may be used in Borrower’s business;

FIXTURES

All materials used by Borrower in connection with its business operations,
including, but not limited to, supplies, trade equipment, appliances, apparatus
and any other items, now owned or hereafter acquired by Borrower, and now or
hereafter attached to, or installed in (temporarily or permanently) any real
property now or in the future owned or leased by Borrower;

GENERAL INTANGIBLES

All general intangibles and other personal property of Borrower, now owned or
hereinafter acquired, including, without limitation, the following: (a) permits,
authorizations and approvals presently and hereafter issued by any federal,
state, municipal or local governmental or regulatory authority in favor of
Borrower; (b) all plans, specifications, renderings and other similar materials
presently owned or hereafter acquired by Borrower; (c) all presently existing
and hereafter created contracts, leases, licenses and agreements to which
Borrower is a party; (d) all presently and hereafter existing policies and
agreements of insurance in favor of Borrower; (e) all presently and hereafter
existing equity contribution agreements and other equity financing arrangements
in favor of Borrower; (f) all copyrights, chattel paper, electronic chattel
paper, licenses, money, insurance proceeds, contract rights, subscription lists,
mailing lists, licensing agreements, patents, trademarks, service marks, trade
styles, patents, patent applications, franchise agreements, blueprints,
drawings, purchase orders, customer lists, route lists, infringements, claims,
computer programs, computer discs, computer tapes, literature, reports,
catalogs, design rights, income tax refunds, payments of insurance and rights to
payment of any kinds, trade names, refundable, returnable or reimbursable fees,
deposits or other funds or evidences of credit or indebtedness deposited by or
on behalf of Borrower with any governmental agencies, boards, corporations,
providers of utility services, public or private; (g) all presently existing and
hereafter acquired computer programs, computer software and other electronic
systems and materials of any kind of Borrower; (h) goodwill; and (i) all other
presently existing and hereafter acquired documents, accounts, general
intangibles and intangible personal property of any kind;

 

2

 

--------------------------------------------------------------------------------





DOCUMENTS

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments, chattel paper, and electronic chattel
paper (each, a “Document”) now owned or hereafter acquired and Borrower’s books
relating to the foregoing;

COPYRIGHTS

All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all trade secret
rights, including all rights to unpatented inventions, know-how, operating
manuals, license rights and agreements and confidential information, now owned
or hereafter acquired; all mask work or similar rights available for the
protection of semiconductor chips, now owned or hereafter acquired; all claims
for damages by way of any past, present and future infringement of any of the
foregoing;

PROCEEDS

All of Borrower’s books and records relating to the foregoing and any and all
present and future accounts, general intangibles, chattel paper, electronic
chattel paper, products, accessions, replacements, betterments and substitutions
for any of the foregoing described property, and all proceeds arising from or by
virtue of, or from the sale or disposition of, or collections with respect to,
or insurance proceeds payable with respect to, or claims against any other
persons, corporations or other entities with respect to, all or any part of the
foregoing described property and interests.

 

3.          Rights of Lender; Limitations on Lender’s Obligations. It is
expressly agreed by Borrower that, anything herein to the contrary
notwithstanding, Borrower shall remain liable under each Contract and Document
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with and pursuant to the terms and
provisions of each such Contract or Document. Lender shall not have any
obligation or liability under any Contract or Document by reason of or arising
out of this Security Agreement or the granting to such Lender of a security
interest therein or the receipt by Lender of any payment relating to any
Contract or Document pursuant hereto, nor shall Lender be required or obligated
in any manner to perform or fulfill any of the obligations of Borrower under or
pursuant to any Contract or Document, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any Contract or Document, or
to present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times. In the event that any asset of
Borrower which, by the terms of any agreement in existence on the date hereof,
does not permit the granting of a security interest, Borrower hereby grants to
Lender a security interest in all proceeds received by Borrower generated by
such assets. The Uniform Commercial Code financing statement to be filed by
Lender in connection with this Security Agreement shall contain a provision to
the effect of the immediately foregoing sentence.

 

3

 

--------------------------------------------------------------------------------



4.          Representations and Warranties. Borrower hereby represents and
warrants that the chief executive office and chief place of business of Borrower
is 170 Wilbur Place, Bohemia, New York 11716, and Borrower will not change such
chief executive office and chief place of business or remove such records unless
Borrower shall have given the Lender at least 10 days' prior written notice
thereof.

5.          Covenants. Borrower covenants and agrees with the Lender that from
and after the date of this Security Agreement and until the Obligations are
fully satisfied:

(a)       Further Documentation. At any time and from time to time, upon the
reasonable written request of the Lender, and at the sole expense of Borrower,
Borrower will promptly and duly execute and deliver any and all such further
documents and take such further action as Lender may reasonably deem desirable
in obtaining the full benefits of this Security Agreement and of the rights and
powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the security interests granted hereby.

(b)       Continuous Perfection. Borrower will not change its name, identity or
corporate structure in any manner unless Borrower shall have given the Lender at
least 10 days' prior written notice thereof and shall have taken all action (or
made arrangements to take such action substantially simultaneously with such
change if it is impossible to take such action in advance) necessary or
reasonably requested by the Lender to amend any financing statement or
continuation statement filed with respect to the Collateral so that it is not
misleading.

 

6.

Remedies, Rights Upon Default.

(a) In addition to any other rights given to the Lender hereunder, if an Event
of Default shall occur and be continuing and the Lender shall have declared the
amounts owing under the Note to be due and payable (or such amounts shall have
automatically, become due and payable), all payments received by Borrower under
or in connection with any of the Collateral shall be held by Borrower in trust
for the Lender, shall be segregated from other funds of Borrower and shall, if
requested by the Lender forthwith upon receipt by Borrower be turned over to the
Lender, in the same form as received by Borrower (duly endorsed by Borrower to
the Lender, if required).

(b)       If any Event of Default shall occur and be continuing the Lender may
exercise in addition to all other rights and remedies granted to it in this
Security Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights and remedies of a secured party under
the Code. Without limiting the generality of the foregoing, Borrower expressly
agrees that in any such event, the Lender, without demand of performance or
other demand, (except the notice specified below of time and place of public or
private sale) to or upon Borrower or any other person may forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
sell or otherwise dispose of and deliver said Collateral (or contract to do so),
or any part thereof, in one or more parcels at public or private sale or sales,
at any exchange broker's board or at any of the Lender’ offices or elsewhere at
such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Lender shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of said Collateral so
sold, free of

 

4

 

--------------------------------------------------------------------------------



any right or equity of redemption, which equity of redemption Borrower hereby
releases. Borrower further agrees, at the Lender’ request, to assemble the
Collateral, make it available to the Lender at places which the Lender shall
reasonably select, whether at Borrower's premises or elsewhere. The Lender shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care, safe keeping or otherwise of
any or all of the Collateral or in any way relating to the rights of the Lender
hereunder, including reasonable attorneys' fees and legal expenses, to the
payment in whole or in part of the Obligations, Borrower remaining liable for
any deficiency remaining unpaid after the application, and only after so paying
over such net proceeds and after the payment by the Lender of any other amount
required by any provision of law. To the extent permitted by applicable law,
Borrower waives all claims, damages, and demands against the Lender arising out
of the repossession, retention or sale of the Collateral. Borrower agrees that
the Lender need not give more than 10 days notice of the time and place of any
public sale or of the time after which a private sale may take place and that
such notice is reasonable notification of such matters. Borrower shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all amounts to which Lender is entitled.

 

(c)       Borrower hereby waives presentment, demand, protest or any notice (to
the extent permitted by applicable law) of any kind in connection with this
Security Agreement or any Collateral.

 

7.          Application of Proceeds. The Proceeds of all sales and collections
in respect of any Collateral shall be applied as follows:

(a)      First, to the reasonable payment of the costs and expenses of such
sales and collections, the expenses of Lender and the reasonable fees and
expenses of its counsel;

(b)      Second, any surplus then remaining to the payment of the Obligations in
such order and manner as the Lender may in its sole discretion determine; and

 

(c)

Third, any surplus then remaining shall be paid to Borrower.

8.          Limitation on Lender’ Duty in Respect of Collateral. Beyond the use
of reasonable care in the custody thereof, the Lender shall not have any duty as
to any Collateral in its possession or control or in the possession or control
of any agent or nominee of it or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto.

9.          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Security Agreement
must be in writing and will be deemed to have been delivered: (i) upon receipt,
when delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) upon receipt of confirmation of
delivery after deposit with a reputable overnight courier service, in each case
properly addressed to the party to receive the same. All communications shall be
sent to Borrower at the address provided in the Securities Purchase Agreement
executed in connection herewith, with a copy to Edward Mandell, Esq., Troutman
Sanders LLP, 405 Lexington Avenue, New York, New York 10174, facsimile number
(212) 704-6288, and to the Lender at the address provided in the Securities

 

5

 

--------------------------------------------------------------------------------



Purchase Agreement for Lender, with a copy to David Crompton, Church & Grace,
Level 3, 65 Martin Place, Sydney NSW 2000, GPO Box 4327 Sydney NSW 2001,
facsimile number +61 2 9221 6771 and Michael D. Donahue, Esq., Richardson &
Patel LLP, 10900 Wilshire Blvd., Suite 500, Los Angeles, CA. 90024, facsimile
number (310) 208-1154, or at such other address as Borrower or the Lender may
designate by ten (10) days advance written notice to the other parties hereto.

Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

10.        Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.        No Waiver; Cumulative Remedies. The Lender shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder and no waiver shall be valid unless in writing, signed by the
Lender, and then only to the extent therein set forth. A waiver by the Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Lender would otherwise have had on any
future occasion. No failure to exercise nor any delay in exercising on the part
of the Lender, any right, power or privilege hereunder, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise or any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by the Borrower and
the Lender.

12.        Successors and Assigns. This Security Agreement and all obligations
of the Borrower hereunder shall be binding upon the successors and assigns of
the Borrower, and shall, together with the rights and remedies of the Lender
hereunder, inure to the benefit of the Lender and its successors and assigns;
provided that the Borrower may not assign any of its rights or obligations
hereunder without the prior written consent of the Lender.

13.        GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. THE BORROWER AND THE LENDER
HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF NEW
SOUTH WALES, AUSTRALIA AND COURTS HAVING JURISDICTION TO HEAR APPEALS FROM SUCH
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE BORROWER OR THE LENDER
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY

 

6

 



--------------------------------------------------------------------------------





OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE BORROWER OR THE LENDER, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

14.        Counterparts. This Security Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement. Facsimile or other electronic
transmission of a signature shall be deemed to be the same, and equally
enforceable, as an original of such signature.

15.        Termination. At such time as the Obligations have been fully paid in
cash or converted into shares of Borrower common stock, the security interest
created hereby shall automatically terminate, the Lender shall take all such
actions as may be requested by the Borrower to evidence such termination and to
release the liens created hereby, at the Borrower's expense.             

 

[Signature Page Follows]

 

7

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
Effective Date.

 

“BORROWER”

 

GLOBAL PAYMENT

TECHNOLOGIES, INC., a Delaware

corporation

 

/s/ William McMahon________________

William McMahon

Chief Executive Officer

 

 

“LENDER”

 

GLOBAL PAYMENT TECHNOLOGIES, AUSTRALIA PTY. LTD, an Australian company

 

By:        /s/ Andre Soussa________________

Managing Director and CEO

 

 

 

Amount of Term Loan: $440,000

 

 

 

8

 

 